UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-53252 WaferGen Bio-systems, Inc. (Exact Name of Registrant as Specified in its Charter) Nevada 90-0416683 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 7400 Paseo Padre Parkway, Fremont, CA (Address of principal executive offices) (Zip Code) (510) 651-4450 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesþNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer¨ Accelerated filer¨ Non-accelerated filer¨(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNoþ The Registrant had 41,454,951 shares of common stock outstanding as of May12, 2011. TABLE OF CONTENTS Page PartI FINANCIAL INFORMATION Item1. Financial Statements (Unaudited) 1 Condensed Consolidated Balance Sheets 1 Condensed Consolidated Statements of Operations 2 Condensed Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) 3 Condensed Consolidated Statements of Stockholders’ Equity (Deficit) and Comprehensive Income (Loss) 6 Condensed Consolidated Statements of Cash Flows 11 Notes to the CondensedConsolidated Financial Statements 12 Item2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 25 Item4. Controls and Procedures 34 PartII OTHER INFORMATION Item1. Legal Proceedings 35 Item1A. Risk Factors 35 Item2. Unregistered Sales of Equity Securities and Use of Proceeds 35 Item6. Exhibits 36 SIGNATURES 37 EXHIBIT INDEX 38 Table of Contents PART I FINANCIAL INFORMATION Item1.Financial Statements (Unaudited) WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Condensed Consolidated Balance Sheets March31,2011 December31,2010 Assets (Unaudited) Current assets: Cash and cash equivalents $ $ Restricted cash Accounts receivable Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets Total assets $ $ Liabilities and Stockholders’ (Deficit) Current liabilities: Accounts payable $ $ Accrued payroll and related costs Deferred revenue Other accrued expenses, current portion Current portion of long-term debt Total current liabilities Other accrued expenses, non-current portion Long-term debt, net of current portion Derivative liability for put option on Series B Redeemable Convertible Preference Shares of subsidiary Warrant derivative liability Total liabilities Series A and B Redeemable Convertible Preference Sharesof subsidiary Commitments and contingencies (Note 12) — — Stockholders’ (deficit): Series CConvertible Preference Sharesof subsidiary –– Preferred Stock, $0.001 par value, 10,000,000 shares authorized, no shares issued and outstanding — — Common Stock, $0.001 par value, 300,000,000 shares authorized, 41,404,447 and 41,175,464 shares issued and outstanding at March 31, 2011 and December31,2010respectively Additional paid-in capital Accumulated deficit (47,133,348 ) (43,265,399 ) Accumulated other comprehensive income Total stockholders’ (deficit) (2,580,908 ) (4,055,272 ) Total liabilities and stockholders’ (deficit) $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Condensed Consolidated Statements of Operations (Unaudited) PeriodFrom October22,2002 ThreeMonthsEndedMarch31, (Inception)to March31, 2011 Revenue $ $ $ Cost of revenue Gross profit Operating expenses: Sales and marketing Research and development General and administrative Total operating expenses Operating loss (4,030,125 ) (2,582,049 ) (46,313,051 ) Other income and (expenses): Interest income Interest expense (108,883 ) (607 ) (461,666 ) Unrealizedloss on fair value of put option, net (108,759 ) –– (20,192 ) Unrealized gain (loss) on fair value of warrants, net (1,886,692 ) Miscellaneousexpense (47,395 ) (65,075 ) (314,884 ) Total other income and (expenses) (1,947,216 ) (36,993 ) Net loss before provision for income taxes (3,803,829 ) (4,529,265 ) (46,350,044 ) Provision for income taxes — — — Net loss (3,803,829 ) (4,529,265 ) (46,350,044 ) Cumulative effect of reclassification of warrants — — Accretion on Series A and B Redeemable Convertible Preference Sharesof subsidiary associated with premium (64,120 ) (65,523 ) (567,146 ) Accretion on Series B Redeemable Convertible Preference Sharesof subsidiary associated with beneficial conversion feature — –– (428,787 ) Accretion on SeriesB Preferred Stock — — (155,998 ) Net loss applicable to common stockholders $ ) $ ) $ ) Net loss per share- basic and diluted $ ) $ ) Shares used to compute net loss per share- basic and diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2002 — $ — — $ — — $ — $ — $ — $ — Net loss — Balances as of December31,2002 — $ — — $ — — $ — $ — $ — $ — Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2003 — $ — — $ — — $ — $ — $ — $ — Net loss — ) ) Balances as of December31,2003 — $ — — $ — — $ — $ — $ ) $ ) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2004 — $ — — $ — — $ — $ — $ ) $ ) Issuance of Common Stock in June for cash — ) — Stock-based compensation — Net loss — ) ) Balances as of December31,2004 — $ — — $ — $ $ ) $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2005 — $ — — $ — $ $ ) $ $ ) Issuance of Series A Preferred Stock in February upon conversion of notes payable and accrued interest — Issuance of Common Stock in September for cash — ) — Stock-based compensation — Net loss — ) ) Balances as of December31,2005 — $ — $ ) $ ) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as January1,2006 — $ — $ ) $ ) Issuance of Common Stock in January for cash — 4 (3 ) — 1 Issuance of Series B Preferred Stock in February for cash — Issuance of restricted shares in March for services — 24 ) — — Issuance of Common Stock in June for cash — 8 (7 ) — 1 Issuance of restricted shares in July for services — 11 ) — — Issuance of restricted shares in August for services — 16 ) — — Issuance of Common Stock in August for cash — 17 ) — 3 Accretion on Series B Preferred Stock — ) ) Issuance of restricted shares in November for services — 5 (5 ) — — Issuance of Common Stock in November for cash — 9 (7 ) — 2 Stock-based compensation — Net loss — ) ) Balances as of December31,2006 $ ) $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Series B Preferred Stock and Stockholders’ Equity (Deficit) Series B Series A Additional Preferred Stock Preferred Stock Common Stock Paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balances as of January1,2007 $ ) $ ) Issuance of Common Stock in January for cash — 27 — Issuance of restricted shares in January for services — ) — — Issuance of Series A Preferred Stock in February for cash — — 47 — — — Issuance of WaferGen Bio-systems, Inc. Common Stock to WaferGen, Inc.'s Preferred shareholders in May ) ) ) — Issuance of Units for cash and notes payable in May and June, net of offering costs of $1,917,956 — WaferGen Bio-systems, Inc. shares outstanding — ) — — Common Stock canceled in May in accordance with Split-Off Agreement — ) ) — — Issuance of warrants in May and June to a placement agent — Issuance of warrants with debt in January, February and March — Stock-based compensation — Accretion on Series B Preferred Stock — ) ) Common Stock canceled in July — ) (5 ) — — (5 ) Net loss — ) ) Balances as of December31,2007 — $ — — $ — $ $ $ ) $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Stockholders’ Equity (Deficit) and Comprehensive Income (Loss) Accumulated Additional Other Preferred Stock Common Stock Paid-in Accumulated Comprehensive Shares Amount Shares Amount Capital Deficit Income Total Balances as of January1,2008 — $ — $ $ $ ) $ — $ Issuance of Units for cash in May, net of offering costs of $88,743 — Issuance of Common Stock in May for cash — — 27 — — Stock-based compensation — Net loss — ) — ) Accretion on Series A Redeemable Convertible Preference Sharesof subsidiary — ) — ) Translation adjustment — Balances as of December31,2008 — $ — $ $ $ ) $ $ Total comprehensive income (loss) $ ) $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 6 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Stockholders’ Equity (Deficit) and Comprehensive Income (Loss) Accumulated Additional Other Preferred Stock Common Stock Paid-in Accumulated Comprehensive Shares Amount Shares Amount Capital Deficit Income Total Balances as of January1,2009 — $ — $ $ $ ) $ $ Cumulative effect of reclassification of warrants — ) — ) Balances as of January1,2009, as adjusted — — ) Issuance of Common Stock in June for cash upon exercise of warrants — — 71 — — Issuance of Units for cash in June and August, net of offering costs of $781,122 — Common Stock canceled in June — — ) — Issuance of Common Stock in August, net of 4 shares forfeited in cashless exercise — — 11 (9 ) — — 2 Restricted Stock issued in July, August, September, October, November and December — — ) — — — Issuance of Units for cash in December, net of offering costs of $534,028 — Issuance of warrants in December for services — Issuance of Common Stock in December for cash — — 28 — — Stock-based compensation — Net loss — ) — ) Accretion on Series A and B Redeemable Convertible Preference Sharesof subsidiary — ) — ) Translation adjustment — Balances as of December31,2009 — $ — $ $ $ ) $ $ ) Total comprehensive income (loss) $ ) $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 7 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Stockholders’ Equity (Deficit) and Comprehensive Income (Loss) Accumulated Additional Other Preferred Stock Common Stock Paid-in Accumulated Comprehensive Shares Amount Shares Amount Capital Deficit Income Total Balances as of January1,2010 — $ — $ $ $ ) $ $ ) Issuance of Units for cash in January, net of offering costs of $77,299 — — 82 — — Restricted Stock issued for services in January, February and March — — 85 ) — — — Issuance of Common Stock in March for cash upon exercise of options — — 15 — — Issuance of Common Stock in April for cash upon exercise of warrants — Restricted Stock issued to employees in April — — 6 (6 ) — — — Issuance of Common Stock in April for cash upon exercise of options, net of 12 shares forfeited in cashless exercise — — 13 ) — — 2 Restricted Stock issued for services in April, May and June — — 85 ) — — — Issuance of Common Stock in June for cash upon exercise of options, net of 2,803 shares forfeited in cashless exercise — — 45 — — Issuance of Units for cash in July, net of offering costs of $429,668 — Issuance of warrants in July to a placement agent — Restricted Stock issued for services in July, August and September — — 62 ) — — — Restricted Stock issued to employee in August for services provided as a contractor, net of 34,456 shares forfeited to cover income tax liability — — 40 ) — — ) Issuance of Common Stock in August and September on conversion of Series B Redeemable Convertible Preference Sharesof subsidiary, net of issuance costs of $8,636 — Restricted Stock issued to directors in September — — 60 ) — — — Issuance of Common Stock in September for cash upon exercise of options, net of 2,816 shares forfeited in cashless exercise — — 6 (6 ) — — — (table continues next page) 8 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Stockholders’ Equity (Deficit) and Comprehensive Income (Loss) (continued) Accumulated Additional Other Preferred Stock Common Stock Paid-in Accumulated Comprehensive Shares Amount Shares Amount Capital Deficit Income Total Restricted Stock issued to employee in October — — 50 ) — — — Restricted Stock forfeited in October on termination of employee — — ) (1 ) 1 — — — Restricted Stock issued for services in October, November and December — — 98 ) — — — Restricted Stock issued to employee in November — — 50 ) — — — Issuance of Common Stock in November for cash upon exercise of options, net of 40,268 shares forfeited in cashless exercise — — 52 — — Issuance of warrants in December as a cost of obtaining a term loan — Stock-based compensation — Net loss — ) — ) Accretion on Series A and B Redeemable Convertible Preference Sharesof subsidiary associated with premium — ) — ) Accretion on Series B Redeemable Convertible Preference Sharesof subsidiary associated with beneficial conversion feature — ) — ) Translation adjustment — Balances as of December31,2010 — $ — $ $ $ ) $ $ ) Total comprehensive income (loss) $ ) $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 9 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Consolidated Statements of Stockholders’ Equity (Deficit) and Comprehensive Income (Loss) (Unaudited) SeriesC Accumulated ConvertiblePreference Additional Other SharesofSubsidiary CommonStock Paid-in Accumulated Comprehensive Shares Amount Shares Amount Capital Deficit Income Total Balances as of January1,2011 — $ — $ $ $ ) $ $ ) Restricted Stock issued to directors in January — — 60 ) — — — Restricted Stock issued for services in January, February and March — — 75 ) — — — Issuance of Common Stock in January, February and March for cash upon exercise of options, net of 31,049 shares forfeited in cashless exercise — Unvested Restricted Stock forfeited in January on termination of employee — — ) ) 50 — — — Unvested Restricted Stock forfeited in February on termination of director — — ) (9 ) 9 — — –– Issuance of Series CConvertible Preference Sharesof subsidiary in March –– –– –– — — Stock-based compensation — Net loss — ) — ) Accretion on Series A and B Redeemable Convertible Preference Sharesof subsidiary associated with premium — ) — ) Translation adjustment — Balances as of March31,2011 $ ) $ $ ) Total comprehensive income (loss) $ ) $ $ ) The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 10 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Condensed Consolidated Statements of Cash Flows (Unaudited) PeriodFrom October22,2002 ThreeMonthsEndedMarch31, (Inception)to March31, 2011 Cash flows from operating activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Non-cash miscellaneous income — — (5 ) Stock-based compensation Issuance of warrants for services — — Unrealized (gain) loss on fair value of warrants, net (490,588 ) (481,610 ) Exchange loss on issuance of Series B Redeemable Convertible Preference Sharesof subsidiary — Unrealized losson fair value of put option, net — Provision for excess and obsolete inventory — — Equipment expensed as research and development costs — — Issuance of SeriesA Preferred Stock for legal services — — Issuance of SeriesA Preferred Stock for interest owed — — Amortization of debt discount — — Change in operating assets and liabilities: Restricted cash (58 ) — (100,709 ) Accounts receivable (550,914 ) Inventories (398,888 ) (1,584,592 ) Prepaid expenses and other assets (208,135 ) ) Accounts payable (245,795 ) Accrued payroll and related costs (71,388 ) Deferred revenue — Other accrued expenses (11,925 ) Net cash used in operating activities ) (2,413,826 ) (40,741,551 ) Cash flows from investing activities: Purchase of property and equipment (276,208 ) (260,686 ) ) Net cash used in investing activities (276,208 ) (260,686 ) (2,636,332 ) Cash flows from financing activities: Advances from (repayments to) related party, net — — Repayment of capital lease obligations (3,265 ) (12,244 ) (239,839 ) Net proceeds from issuance of long-term debt — — Net proceeds from issuance of notes payable — — Repayments on notes payable — — (510,000 ) Net proceeds from issuance of Series A, B and CConvertible Preference Sharesof subsidiary Cost of converting Series B Redeemable Convertible Preference Sharesof subsidiary into Common Stock — — (8,636 ) Proceeds from issuance of SeriesA Preferred Stock — — Proceeds from issuance of SeriesB Preferred Stock — — Proceeds from issuance of Common Stock, net of offering costs Payment of taxes for restricted stock forfeited — (44,793 ) Net cash provided by financing activities 4,999,663 Effect of exchange rates on cash Net increase (decrease) in cash and cash equivalents (2,298,427 ) Cash and cash equivalents at beginning of the period — Cash and cash equivalents at end of the period $ $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 11 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Notes to the Condensed Consolidated Financial Statements (Unaudited) NOTE 1.The Company General–WaferGen Bio-systems, Inc. and subsidiaries (the “Company”) are engaged in the development, manufacture and sales of systems for gene expression, genotyping and stem cell research for the life sciences, pharmaceutical drug discovery and biomarker discovery and diagnostic products industries. The Company’s products are aimed at professionals who perform genetic analysis and cell biology, primarily at pharmaceutical and biotech companies, academic and private research centers, and diagnostics companies involved in biomarker research. Through the SmartChip products, the Company plans to provide new performance standards with significant savings of time and cost for professionals in the field of gene expression research facilitating biomarker discovery, toxicology, and clinical research. Wafergen, Inc. was incorporated in the State of Delaware on October22, 2002, and was acquired by WaferGen Bio-systems, Inc. in a reverse merger on May31, 2007. On January24, 2008, the Company formed a new subsidiary in Kulim Hi-Tech Park, Kedah, Malaysia. The subsidiary, WaferGen Biosystems (M) Sdn. Bhd. ("WGBM"), will launch various initiatives to support a number of the Company’s ongoing development and commercialization goals. The Company owns 100% of the common stock and 8.2% (which includes all shares that have been assumed by the Company pursuant to exercises of exchange rights for which the Company has received notice from investors) of thepreference sharesof this entity.The Company expectsthat all of the subsidiary's preference shares will be redeemed or converted into shares in the Company, however if all preference shares were converted into common stock of WGBM, the Company would own 72.8% of WGBM's common stock. See Note5 below. Management’s Plan–The Company has incurred operating losses and negative cash flows from operations since its inception. Management expects that revenues will increase as a result of current and future product releases. However, the Company also expects to incur additional expenses for the development and expansion of its products, marketing campaigns and operating costs as it expands its operations. Therefore, the Company expects operating losses and negative cash flows to continue for the foreseeable future and anticipates that losses will increase from current levels as the Company continues to grow and develop. It is management’s plan to obtain additional working capital through additional financings. The Company believes that it will be successful in expanding operations, gaining market share, and raising additional funds. However, there can be no assurance that in the event the Company requires additional financing, such financing will be available at terms which are favorable, or at all. Failure to generate sufficient cash flows from operations or raise additional capital could have a material adverse effect on the Company’s ability to achieve its intended business objectives. These factors raise substantial doubt about the Company’s ability to continue as a going concern. Going Concern–The Company’s condensed consolidated financial statements have been presented on a basis that contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. The Company continues to face significant risks associated with the successful execution of its strategy given the current market environment for similar companies and failure to generate sufficient revenues or raise additional capital could have a material adverse effect on the Company’s ability to continue as a going concern and to achieve its intended business objectives. These facts raise substantial doubt about the Company’s ability to continue as a going concern, and there can be no assurance that the Company will be successful in its efforts to enhance its liquidity situation. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 2.Summary of Significant Accounting Policies Basis of Presentation–The Company has prepared the accompanying condensed consolidated financial statements pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures normally included in consolidated financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to these rules and regulations. These condensed consolidated financial statements should be read in conjunction with our audited financial statements and footnotes related thereto for the year ended December31, 2010, included in our Form10-K filed with the SEC. In the opinion of management, the unaudited condensed consolidated financial statements include all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the Company’s financial position and the results of its operations and cash flows. 12 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Notes to the Condensed Consolidated Financial Statements (Unaudited) The results of operations for such interim periods are not necessarily indicative of the results to be expected for the full year. Basis of Consolidation–The condensed consolidated financial statements include the financial statements of WaferGen Bio-systems, Inc. and its subsidiaries. All significant transactions and balances between the WaferGen Bio-systems, Inc. and its subsidiaries have been eliminated in consolidation. Use of Estimates–Preparing condensed consolidated financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses. Actual results and outcomes could differ from these estimates and assumptions. Foreign Currencies–Assets and liabilities of non-U.S. subsidiaries that operate in a local currency environment, where that local currency is the functional currency, are translated into U.S. dollars at the exchange rate on the balance sheet date. Revenues and expenses are translated at the average rates of exchange prevailing during each reporting period. Remeasurement adjustments resulting from this process are charged or credited to other comprehensive income (loss). Stock-Based Compensation–The Company measures the fair value of all stock-based awards to employees, including stock options, on the grant date and records the fair value of these awards, net of estimated forfeitures, to compensation expense over the service period. The fair value of awards to consultants is measured on the dates on which performance of services is completed, with interim valuations recorded at balance sheet dates while performance is in progress. The fair value of options is estimated using the Black-Scholes valuation model, and of restricted stock is based on the Company’s closing share price on the measurement date. Warrant Derivative Revaluation–The Company, beginning effective January1, 2009, recognizes the fair value of warrants with anti-dilution provisions as liabilities. Warrants are valued when initially issued, and the liability is offset against additional paid in capital. Warrants are also revalued at each reporting date, and the change in their respective fair values is recorded as an unrealizedgain or loss within other income and expenses in the statement of operations. The cumulative effect of the change in accounting for these instruments was recognized as an adjustment to the opening balance of accumulated deficit at January1, 2009, and the transfer of the fair value of derivative warrant instruments as of January1, 2009, from additional paid-in capital to warrant derivative liability. The Company determines the fair values of these securities using a Monte Carlo Simulation approach, with key input variables provided by management. Warranty Reserve–Our standard warranty agreement is one year from shipment of certain products. We accrue for anticipated warranty costs upon shipment of these products. Our warranty reserve is based on management’s judgment regarding anticipated rates of warranty claims and associated repair costs, and we update our assessment quarterly. Net Income (Loss) Per Share–Basic net income (loss) per share is computed by dividing net income (loss) by the weighted average number of common shares outstanding during the period. Diluted income (loss) per share is calculated by dividing net income (loss) by the weighted average number of common shares outstanding plus common share equivalents from conversion of dilutive stock options, warrants, and restricted stock using the treasury method, and convertible securities using the as-converted method, except when antidilutive. In the event of a net loss, the effects of all potentially dilutive shares are excluded from the diluted net loss per share calculation as their inclusion would be antidilutive. Recent Accounting Pronouncements In January2010, the FASB issued ASU2010-06, “Fair Value Measurements and Disclosures (Topic 820): Improving Disclosures about Fair Value Measurements”. This guidance requires additional disclosures about fair value measurements, including information about purchases, sales, issuances and settlements in Level3. We adopted this guidance effective January1, 2011, and its adoption did not have a material impact on our consolidated financial condition or results of operations. 13 Table of Contents WAFERGEN BIO-SYSTEMS, INC. AND SUBSIDIARIES (A Development Stage Company) Notes to the Condensed Consolidated Financial Statements (Unaudited) NOTE 3.Inventories Inventories consisted of the following at March31, 2011, and December31, 2010: March31,2011 December31,2010 Raw materials $ $
